OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on October 14, 1959. In this second proceeding to discipline the respondent for professional misconduct, the petitioner moves to confirm the report of the Special Referee and the respondent submits an affirmation in opposition to said motion.
The Special Referee sustained the two charges referred to him, to wit, converting approximately $15,725 from his client, an 83-year-old widow, and failing to cooperate with the Grievance Committee in its legitimate investigation of the aforementioned complaint.
*339The record reveals that after a conservator was appointed for respondent’s client, the conservator commenced a special proceeding against respondent to recover moneys taken by respondent from the elderly client. This proceeding resulted in a default judgment in the amount of $19,819.25, which, respondent admits, remains unsatisfied.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the Special Referee. Respondent is guilty of the misconduct indicated above. Petitioner’s motion to confirm the Special Referee’s report is granted.
In determining an appropriate measure of discipline we have taken into consideration all the mitigating circumstances advanced by respondent. On the other hand, the charges herein are extremely serious in nature and we must also take into account the charges sustained in the prior disciplinary proceeding which included, inter alia, conversion of escrow funds, commingling escrow and personal accounts, consistently overdrawing a checking account, as well as failing to cooperate with the Grievance Committee investigation. In view of these circumstances, the respondent should be, and hereby is, disbarred from the practice of law and it is ordered that his name be stricken from the roll of attorneys and counselors-at-law, effective forthwith.
Mollen, P. J., Titone, Lazer, Mangano and Thompson, JJ., concur.